DETAILED ACTION
The following Office action concerns Patent Application Number 16/779,158.  Claims 1-16 are pending in the application.  Claims 10-16 are withdrawn from further consideration as being drawn to non-elected inventions.
Election/Restrictions
A restriction requirement was sent to the Applicant on January 5, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on March 3, 2022 and elected Group I, claims 1-9, with traverse.  In traversing the restriction requirement, the Applicant argues that search and examination of the entire application could be conducted without serious burden.  However, examination of subject matter involving distinctly different compositions, such as those claimed in the instant application, requires additional search and consideration for each limitation of the additional claims.  Such additional search and consideration constitutes a serious burden for the examiner. 
Accordingly, claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 is rejected under 35 U.S.C. § 112(b) because the term “the additive comprises a...metal compound additive” is indefinite.  The term “metal compound” appears to be outside the scope of claim 1, which requires the additive to be a conductive particle.  As a result, the scope and meaning of claim 6 is unclear.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Tamai et al (US 2020/0095370).
Tamai et al teaches a conductive resin composition comprising epoxy monomer, resin binder, crosslinking agent and conductive filler (par. 10).  The epoxy monomer contains an oxirane ring (par. 10).  An oxirane ring is cationically polymerizable as that term is defined in the instant application.  The crosslinking agent includes a photoacid generator (par. 97).  The resin is radiation curable (par. 43).  The conductive filler includes silver powder (par. 110).  The cured (polymerized) product is conductive (Table 1).  The composition is used to form a conductive electrode in an electrical circuit or device (par. 141-142).

Regarding claim 5, the resin composition is capable of being used in additive manufacturing or 3D printing process, since the composition contains a cationically polymerizable monomer, a photoacid generator, conductive particles, and it is radiation curable, as described above.
Regarding claims 8 and 9, the monomer is cationically polymerizable as described above.  Blocking of radiation and dark curing relates to the method of curing the composition.  The composition is capable of being polymerized with radiation blocking and dark curing since it contains all the components of the claimed composition.
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed components and resultant properties would have been obvious to a person of ordinary skill in the art since Tamai et al teaches a conductive resin composition comprising each of the recited components and the claimed properties.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Tamai et al in view of Abe et al (US 2018/0061519). 

However, Abe et al teaches a curable resin composition comprising a dispersant for improving the dispersion stability of conductive filler (par. 61).  The conductive filler includes metal particles (par. 33).  Improving the dispersion stability of the metal particles would be expected to reduce agglomeration, since agglomeration results from poor particle dispersion stability.
Tamai et al teaches including a dispersant in the composition, but Tamai does not specifically teach that the dispersant disperses the metal particles (par. 161).  Abe et al teaches a dispersant that improves the dispersion stability of the metal particles (par. 61).  A person of ordinary skill in the art would have been motivated to combine the dispersant function of Abe et al with the dispersant of Tamai et al in order to obtain a conductive paste having improved dispersion stability.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 22, 2022